©OQ\IO\U\-|>W[\J>-a

l\)[\)[\)[\.)[\)[\)[\)[\)[\_)>-a>_\>_a»-a)_l>-‘)-‘)_l»-a)_~
OO\]O\Lh-RDJNHC>\OOO\]O\U]LL»J[\)>~‘O

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 1 of 17

THE HONORABLE RlCARDO S. MARTINEZ

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF KING

SENIOR HOUSING ASSISTANCE GROUP,

Plaintiff/Counter-
Defendant,
v.

AMTAX HOLDINGS 26(), LLC, et al.

Defendants/Counter-
Plaintiffs.

 

AMTAX HOLDINGS 260, LLC, et al.,
Third-Party Plaintiffs,
v.

SENIOR HOUSING ASSISTANCE
CORPORATION, et al.

Third-Party Defendants.

 

 

 

 

No. 2217-ev-01115-RSM

DECLARATION OF JAKE EWART
IN SUPPORT OF SENIOR HOUSING
ASSISTANCE GROUP’S AND
SENIOR HOUSING ASSISTANCE
CORPORATION’S RESPONSE TO
AMTAX HOLDINGS 260, LLC’S
MOTION FOR SUMMARY
JUDGMENT

Pursuant to 28 U.S.C. § 1746, the undersigned hereby declares that:

l. I am an attorney With the firm of Hillis Clark Martin & Peterson P.S., Whieh

represents Plaintiff Senior Housing Assistance Group and Third-Party Defendant Senior

Declaratl`on of Jake Ewart
(2.'17-cv-01115~RS1\/I)- 1

HILLlS CLARK MARTlN & PETERSON P.S.
999 Third Avenue, Suite 4600

Seattle, WA 98104

Tel: (206) 623-1745

 

\OOO\]O\U\-I>-b.>[\.)'_-a

l\)[\.)l\)[\)[\.)[\)[\.)[\)[\))_l>-¢)-‘)-l>-¢)_‘)-a)_l>-a)-¢
OO\]O\Ul-I>L)~)[\)*-‘O\OOO\lO\U\-bb~)l\)>_‘O

 

 

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 2 of 17

Housing Assistance Corporation in this action. l have personal knowledge of the matters set
forth in this declaration and arn competent to testify in this matter.

2. Attached as Exhibit A are true and correct copies of deposition excerpts of the
Deposition of Stephen Srnith taken on July 18, 2018.

3. Attached as Exhibit B are true and correct copies of deposition excerpts of the
Deposition of David Von Tilius taken on October lO, 2018.

l hereby declare, under penalty of perjury under the laws of the United States of
Arnerica, that the foregoing is true and correct.

DATED this 14th day of Decernber 2018, at Seattle, Washington.

 

s/Jake Ewart
JAKE EWART
ND: 21822.003 4826-8072-5378v3
Declaran‘on ofJake Ewarz HILLIS CLARK MARTlN & PETERSON P.S.
(2.'17-cv-01115-RS1\/[)- 2 999 Third Avenue, Suite 4600

Seatt|e, WA 98104
Te|: (206) 623-1745

 

\DOO\]O\Ul-l>~b~>l\.)>-*

l\)[\.)[\)[\)[\)[\)[\)[\)[\)»-¢)_l»-a»-‘)-»>-l>-d)-¢»-¢)-¢
OO\]O`\Ul-LL)J[\J’_‘O\OOC\]O\UIJ>DJI\)’_‘O

 

 

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 3 of 17

CERTIFICATE OF SERVICE
l hereby certify that on the 14th day of December, 2018, I electronically filed the
foregoing With the Clerk of the Court using the Cl\/I/ECF system Which Will send notification

to all counsel of record.

DATED this 14th day of December 2018, at Seattle, Washington.

By s/ Jake Ewart
Jake Ewart, WSBA #38655

Hillis Clark Martin & Peterson P.S.
999 Third Avenue, Suite 4600
Seattle, Washington 98104
Telephone: (206) 623-1745
Facsimile: (206) 623-7789

Email: jake.ewart@hcmp.com

Declamzion of Jake Ewart HlLLIs CLARK MARTIN & PETERSON P.S.
(2.'1 7~cv-01115-RSM)- 3 999 Thtrd Avenue, Suite 4600

Seatt|e, WA 98104

Tel: (206) 623-1745

 

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 4 of 17

EXHIBIT A

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 5 of 17

Stephen Smith

July 18, 2018

 

 

Page 1
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

SENIOR HOUSING ASSISTANCE No.

GROUP, 2:17-cv-01115-RSM
Plaintiff/
Counter-Defendant,
vS.

AMTAX HOLDINGS 260, LLC, et

al.,

DefendantS/Counter-
Plaintiffs.

 

AMTAX HOLDINGS 260, LLC, et
al.,

Third-Party
Plaintiffs
vS.
SENIOR HOUSING ASSISTANCE
CORPORATION, et al.,
Third-Party
Defendants.

\J\_/VV\_/VVVVV\/V\_/VV`/VVV\/VV

Videotaped
Deposition Upon Oral Examination Of
STEPHEN SMITH
July 18, 2018
1201 Third Avenue, Suite 4900, Seattle, Washington
REPORTED BY: PEGGY FRITSCHY HAMILTON, RPR, CSR, CLR,

29906/NO. 2704

 

 

WWW.Seadep.com

SEATTLE DEPOSITION REPORTERS, LLC
206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 6 of 17

Stephen Smith

July 18, 2018

 

11:24:57 5

9

11:25:04 10

ll

12

13

14

11:25:17 15

16

17

18

19

11:25:39 20

21

22

23

24

11:26:20 25

 

Page 50
dinner?

A. Or we go to a baseball game or a Seahawks
game, a Mariners or Seahawks game. As far as dinner,
a few times a year.

Q. Okay. And 1 mean, would you consider Bryan a

friend of yours?

A. Yes.

Q. Okay. And a business partner?

A. Yes.

Q. Okay. Do your families ever interact? Do
you ever --

A. Yes. We had dinner with our wives one time,

the four of us.

Q. Okay. Do you recall approximately when that
was?

A. A couple -- a year or two ago, yeah.

Q. Okay. And was there a special occasion for

that, or was it just sort of an idea that it would be
nice to all have dinner together?
A. Just an idea that it would be nice.
Q. I'm going to hand you another exhibit, No. 9.
(Exhibit-9 marked.)
Q. So Mr. Smith, the court reporter has handed
you what's been marked as Exhibit-9. Do you recognize

this document? Take your time to take a look at it.

 

 

SEATTLE DEPOSITION REPORTERS, LLC

wwW.Seadep.COm 206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 7 of 17

Stephen Smith July 18, 2018

 

Page 51

1 A. I can't say that I recognize it, but

2 obviously 1 signed it.

3 Q. Well, that was going to be my next question.
4 A. Yeah.
11:26:44 5 Q. So if you turn to the -- let's see. If you

6 look at those numbers that I mentioned before, those
7 Bates numbers in the bottom corner. If you look at
8 the one that ends in 547, is that your signature on

9 that page?

11:27:02 10 A. YeS.
11 Q. Okay. And it's dated December 18th, 2014?
12 A. Yes.
13 Q. Okay. And if you go back to the first

14 page of this document, it appears to be a real estate
11:27:15 15 purchase and sale agreement between Meridian Court
16 Apartments Limited Partnership and
17 SSRE Development, LLC. Do you see that right in the
18 preamble?
19 A. l dO.
11:27:28 20 Q. Okay. And so do you understand that this was
21 an offer by SSRE to purchase the Meridian Court
22 Apartments from the limited partnership?
23 A. Yes.
24 Q. Okay. When did you first become aware of the

11:27:45 25 existence of the Meridian Court Apartments?

 

 

 

SEATTLE DEPOSITION REPORTERS, LLC
WWW.Seadep.COm 206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 8 of 17

Stephen Smith

July 18, 2018

 

11:38:55 5

9

11:39:10 10

11

12

13

14

11:39:33 15

16

17

18

19

11:39:49 20

21

22

23

24

11:40:07 25

 

Page 60

you'll have an offer -- a purchase and sale agreement

that includes an offer, that if accepted, will become

binding?
A. I'm sorry. Could you repeat that?
Q. Sure. Well, let me back up. Let's stick

with the date. Is it typically your practice to put
an expiration date on offers that you make to purchase
real estate?

A. Yes.

Q. Okay. And usually how long of a period do

you sort of let the offer stay open before it is

withdrawn?
A. Two to four weeks.
Q. Okay. And you can't think of any reason,

other than the relationship to December 18th, which
is, I guess, 13 days before December 3lst, 2014, you
can't think of any other reason why December 3lst,
2014, was selected as the date the offer would expire?

A. That's correct.

Q. And did you -~ now, going back to what l was
inarticulately trying to get to before.

A. Um-hum.

Q. Was it your understanding that if the seller
signed this agreement, that you would have a binding

purchase and sale agreement that you would be

 

 

SEATTLE DEPOSITION REPORTERS, LLC

WWW.Seadep.COm 206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 9 of 17

Stephen Smith July 18, 2018

 

Page 61

1 contractually bound by?

2 A. Yes.
3 Q. Okay. And in your business, where you are
4 interested in purchasing a piece of real property, is

11:40:27 5 it typical for you to do it in this manner, to send
6 the seller a real estate purchase and sale agreement,
7 that if they sign it, then it's a consummated deal?

8 1s that normally how you do things?

9 A. 1sn't that obvious? 1 mean, of course.
11:40:45 10 Q. Well, 1 mean, have you ever heard of the term
11 "letter of intent"?
12 A. Oh, 1 see. Right, of course, yes, Yes, 1
13 have heard of letter of intent, and yes, it was ~~ yes

14 to your first question. 1t was my understanding that
11:40:59 15 we would have a legally binding contract if the seller

16 signed. 1s that what you asked me?

17 Q. Well, my question was, in your general

18 practice, putting this aside -~

19 A. okay.
11:41:09 20 Q. -- in your general practice, when you are
21 interested in buying a property, do you -- is the

22 first thing that you send to the seller a purchase and
23 sale agreement, where if they sign it, it's a deal, or
24 do you kind of ~-

11:41:19 25 A. Yes. 1 don't like letters of intent because

 

 

 

SEATTLE DEPOSITION REPORTERS, LLC
WWW.Seadep.COm 206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 10 of 17

 

Stephen Smith July 18, 2018
Page 68
1 Q. That's your assistant?
2 A. Yes.
3 Q. Okay. And does she still work with you?
4 A. Yes.
12:00:48 5 Q. How long has she been with you?
6 A. About eight years.
7 Q. Oh, Great. Before we get to the emails,

8 there's an attachment. You see at the top there that
9 shows an attachment, and Diane's email says, "Steve
12:01:15 10 and Bryan, attached is the signed purchase offer." So
11 1'd like to look at that attachment first, which is
12 the third page of the exhibit, Bates number ending in
13 714.
14 This appears to be a purchase and sale
12:01:29 15 agreement, dated as of December 23rd, 2015, between
16 Auburn North Associates Limited Partnership and SSRE
17 Development, Do you see that?
18 A. YeS.
19 Q. Okay. And if you look to page 14 of this
12:01:46 20 agreement, which is Bates number ending in 727, 1'd
21 just like you to confirm again that that's your
22 signature there.
23 A. Yes.
24 Q. And the signature date on that is

12:01:58 25 December 29th, 2015?

 

 

 

SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com 206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 11 of 17

Stephen Smith

July 18, 2018

 

12:11:43 5

9

12:11:59 10

11

12

13

14

12:12:32 15

16

17

18

19

12:12:49 20

21

22

23

24

12:13:04 25

 

Page 75

makes a counteroffer to this agreement, provided that
such mutual acceptance or counteroffers delivered by

seller to buyer on or before 5 p.m. on January 8th,

2016." Do you see that?
A. Yes.
Q. So again, similar to Meridian Court, your

understanding was that if Auburn North Limited
Partnership signed this, then you would have a binding
deal to purchase the property?

A. Yes.

Q. And do you recall whether you made a
determination prior to submitting this offer that you
had the capacity to perform the obligations set forth
in this offer?

A. Well, that would have been step two after
mutual acceptance, is putting all of the partners

together to buy it.

Q. 1'm not sure 1 understand what you mean.
A. 1'm sorry. What was your question?
Q. Well, my question is, did you have

$21 million to buy this property?

A. No.

Q. Okay. And so what was the process that you
were describing just now as step two?

A. Getting partners and putting together a

 

 

SEATTLE DEPOSITION REPORTERS, LLC

WWW.Seadep.COm 206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 12 of 17

Stephen Smith July 18, 2018

 

Page 100

1 C E R T 1 F l C A T E

2 sTATE oF WASHINGTON )

) ss.
3 COUNTY OF KING )
4 1, the undersigned Registered
5 Professional Reporter and Washington Certified Court

6 Reporter, hereby certify that the foregoing deposition
7 upon oral examination of STEPHEN SMITH was taken
8 before me on July 18, 2018 and transcribed under my
9 direction;
10 That the witness was duly sworn by me
11 pursuant to RCW 5.28.010 to testify truthfully; that
12 the transcript of the deposition is a full, true, and
13 correct transcript to the best of my ability; that 1
14 am neither attorney for, nor a relative or employee
15 of, any of the parties to the action or any attorney
16 or counsel employed by the parties hereto, nor
17 financially interested in its outcome.
18 1N WITNESS WHEREOF, 1 have hereunto set
19 my hand and seal this date: July 23, 2018.
20
21 \S\ PEGGY FRITSCHY HAMILTON, RPR, csR, cLR
22 Court Reporter in and for the State of
23 Washington, residing at Seattle. License expires
24 07-02-19.

25

 

 

 

SEATTLE DEPOSITION REPORTERS, LLC
WWW.Seadep.COm 206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RS|\/| Document 100 Filed 12/14/18 Page 13 of 17

EXHIBIT B

C%Se2:17- \/-0111-iSRSl\/lDDocument 1201Fi|e dl 2/14/18 Page 14 of 17

 

ass 2: 1 -cv- 011 RSl\/l Document 9 Flleed 11/29 118 Page 15 of 16
David Von Tilius October 10, 2018
Page 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

SENIOR HOUSING ASSISTANCE GROUP,
Plaintiff-Counter-
Defendant,

vs.

AMTAX HOLDINGS 260, LLC, et al.,
Defendants/Counter-
Plaintiffs.

2:17-Cv-01115 RSM

AMTAX HOLDINGS 260, LLC, et al.,
Third-Party Plaintiffs,
vs.
SENIOR HOUSING ASSISTANCE
CORPORATION, et al.
Third-Party Defendants.

DEPOSITION UPON ORAL EXAMINATION
OF
DAVID VON TlLlUS
9:05 a.m.
October 10, 2018
701 Fifth Avenue, Suite 3300

Seattle, Washington

REPORTED BY: Lauren G. Harty, RPR, CCR #2674

 

 

 

SEATTLE DEPOSITION REPORTERS, LLC
www.Seadep.Com 206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RSl\/l Document 100 Filed 12/14/18 Page 15 of 17

 

 

 

 

 

 

David Von Tilius October 10, 2018
Page 6 6 Page 6 8
1 forth, are any of them specifically addressing Section 1 A. It was representing the limited partner in
2 42? 2 that case as well.
3 A. You'll have to give me a minute to -- 3 Q. And were th -- was it one or more than one
4 Q. Please take -- 4 limited partner in that case, as you understand it?
5 A. ~- look through this. 5 A. I believe it was one limited partner and one
6 Q. Take whatever time you need. 6 special limited partner.
7 A. Thank you. 7 Q. And Was that -- and were they AMTAX
8 l do not believe that any of the authorities 8 entities?
9 referenced in the portion of the report you just 9 A. They were not.
1 0 referred to specifically relate to Section 42 as it 1 0 Q. Okay.
l 1 relates to the impact of a below-market rate option. 1 1 What -- does -- Was AMTAX -- were any of the
1 2 Q. Okay. 1 2 parties AMTAX entities?
1 3 Are you familiar with a Massachusetts case 1 3 A. They were not.
1 4 called Homeowners Equity? 1 4 Q. But they were entities that Alden Torch
1 5 A. l am. 1 5 would the correct term be represents?
1 6 Q. Okay. l 6 A. They were funds managed by Alden Torch.
1 7 And does that, at least to some degree, deal l 7 Q. Have you had any personal involvement in the
1 8 with the option issue that is within this -- under 1 8 litigation that led up to the Homeowners Equity
l 9 this heading? 1 9 decision?
2 0 A. l think that it does. 2 0 A. I did not.
2 1 Q. Is there -- do you refer at all in your 2 1 Q. Is it your understanding that the -- that
2 2 report to the Homeowners Equity case? 2 2 the decision was a decision by the highest court in
2 3 A. l do not believe that I do, no. 2 3 the state of Massachusetts?
2 4 Q. Any particular reason you did not? 2 4 A. That is my understanding
2 5 A. l don't know if there's a particular reason. 2 5 Q. Could you please re -- switch for a second
Page 6 7 Page 6 9
1 l don't specifically agree with the ruling, not that 1 to Exhibit 181, please.
2 it's my detemiination to make 2 A. Sure. Where specifically?
3 Q. So you -- you think Homeowners Equity Was 3 Q. Page 8 of Mr. Krabbenschmidt's report,
4 wrongly decided? 4 please. J ust tell me when you have that in front of
5 MR. PETTIT: Objection; lacks foundation, 5 you.
6 outside the scope of his designation 6 A. I've got it.
7 A. I don't agree with it. 7 MR. PETTIT: Page 8 you said Denny?
8 Q. (By Mr. Walters) Would you agree that 8 MR. WALTERS: 8.
9 Homeowners Equity does specifically address Section 9 MR. PETTIT: Thank you.
1 0 42? 1 0 Q. (By Mr. Walters) Under the heading "Global
1 1 A. l would. I also think that case 1 l Indemnity Agreernent," the second paragraph, Where it
1 2 specifically does say that there is a difference 1 2 starts, "As discussed above.__," do you see where I'm
1 3 between a ROFR and an option and concludes that a ROFR 1 3 referring?
1 4 does require an offer in order to be triggered 1 4 A. l do.
1 5 Q. Why do you disagree With the Homeowners 1 5 Q. And specifically l want to direct your
1 6 Equity decision? l 6 attention to Where about two-thirds of the way down
1 7 A. I think -- for all the reasons that I've 1 7 Mr. Krabbenschmidt refers to the carve-out provided by
1 8 laid out in here, l think that there is substantial l 8 lRC Section 42(i)(7). Do you see that?
1 9 history to the contrary. 1 9 A. I d0.
2 0 Q. Now, in the Homeowners Equity case is it 2 0 Q. Okay.
2 1 correct to say that your employer was directly 2 1 First of all, let me have you read that
2 2 involved? 2 2 entire paragraph -- take whatever time you need -- and
2 3 A. I think that is a correct statement, yes. 2 3 tell me if you agree with what Mr. Krabbenschmidt says
2 4 Q. Okay. 2 4 here or if you have any disagreement with him.
2 5 And in what way Was it involved? 2 5 MR. WALTERS: So we can go off the record.
18 (Pages 66 to 69)
SEATTLE DEPOSITION REPORTERS, LLC
Www.Seadep.COm 206.622.6661 * 800.657.1110 FAX: 206.622.6236

Case 2:17-cv-01115-RSl\/l Document 100 Filed 12/14/18 Page 16 of 17

David Von Tilius October 10, 2018

 

 

      

 

Page 155
l S 1 G N A T U R E
2
3 1 declare under penalty of perjury under the
4 laws of the State of Washington that 1 have read my
5 within deposition, and the same is true and accurate,
6 save and except for changes and/or corrections, if
7 any, as indicated by me on the CHANGE SHEET flyleaf
8 page hereof.
9 Signed in TUQ¢N!€{` , %§§§§§§;on, this
10 W\ai‘“`j mmmmm day cf §/_g§!g nwf W_ '''''''''' , 2018
11
12 , 7 /
amf
14 DAVID VON TILIUS
15 Taken: October 10, 2018
16
17
18
19
20
21
22
23

24 Re: SHAG v. AMTAX, et al.
Cause No.: 2217~cv~01115 RSM
25 Lauren G. Harty, RPR, CCR #2674

 

 

 

 

SEATTLE DEPOSITION REPORTERS, LLC
www.Seadep.com 206.622.6661 * 800,65711110 FAX: 206,622.6236

 

 

 

Case 2:17-cv-01115-RSl\/l Document 100 Filed 12/14/18 Page 17 of 17

David Von Tilius

October 10, 2018

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24

25

 

PLEASE MAKE ALL CHANGES OR CORRECTIONS ON THIS SHEET,
SHOWING PAGE, LINE AND REASON.

SEATTLE DEPOSITION REPORTERS, LLC

600 University Street, Suite 320

Page 157 §

Seattle, Washington 98101
206.622.6661

C H A N G E S H E E T

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE LINE CORRECTION AND REASON
la l”l vale-te ‘\ow\d'f 3 “t\lt’<>
l’b ll W<Ml@\@ "600\4“ iu “0000 \<S" ~'l\ll{’@
’w~ '7/0 C/\nario\®" i'~@°pn`\r)r "»\'0 "lleQ/vt`\c ” /t\ll”O
84 pt wmata mm mario t:i~`\emal“ two
41 lLl/t§ §“Yt`r“"`é," 'i?a:»`§’a`;?ade mg … 221 air Mr€ nw
4a r1 Cn@mae"eecetii r\<~r‘ to “ ;)cr@e@t /\@\"41€0 ,
’~hl( \L l)r\o\.rwl€ "’t;>@&€d`\ fiat in gamer-lab nd“/\\(FD §
113 lot dwar\@»@,"lé" 4~0%@ Ov»€~” trpt> 1
60 \0 dbambie tinn)ver`“ tv W\>o~t ~;»t~po
rcra ll Q,\/\o/r\@e er_i" tb`”\@r+ t :»~;l 09
00 0 t‘){\w§j@ “ rn t" a “ web po
too l6 ("\/totr\cta ~‘re…otm iv“t€i&l@‘L t\lq>o
let 10 runway ~‘Qt\it“ 419 “t"t\\£€" t\lt><>

DAVID VON TILIUS

Taken: October 10, 2018
R€: SHAG V. AMTAX, et al.

 

 

 

SEATTLE DEPOSITION REPORTERS, LLC

www.seadep.com

206.622.6661 * 800.657.1110 FAX: 206.622.6236

 

